Citation Nr: 0317423	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  99-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for right arm and 
shoulder disability. 

3.  Entitlement to a compensable rating for residuals of a 
skull fracture and concussion.

4.  Entitlement to assignment of a compensable rating for 
headaches due to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1998 by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In April 2001, the Board found that new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for a low back disability.  
This issue was remanded to the RO for additional development.  
The Board will now adjudicate this claim on a de novo basis.

In April 2001, the Board remanded the issues cited above to 
the RO for additional development.  Other claims were denied 
in April 2001 and are no longer before the VA.  That month it 
was noted that the veteran's representative had advanced the 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities.  This issue was referred to the RO for 
appropriate action.  In an October 2001 rating determination, 
entitlement to individual unemployability was granted.  This 
determination has not been appealed by either the veteran or 
his representative and is not before the Board at this time.  


FINDINGS OF FACT

1.  Any right arm/shoulder injuries and low back injuries 
during the veteran's active duty service were acute in nature 
and resolved without leaving residual disability.

2.  Chronic right arm/shoulder disability and chronic low 
back disability were not manifested during the veteran's 
active duty service or for many years after service.


CONCLUSIONS OF LAW

1.  Chronic low back disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Chronic right arm/shoulder disability was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record in this case includes numerous examination 
reports, outpatient treatment records, private medical 
records, and the veteran's statements.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  While the 
examiner in November 2001 did not specifically state whether 
the right arm/shoulder or back disorders are the result of 
the veteran's military service, the diagnoses provided 
clearly indicate no injury, residuals of an injury, or 
indications of a disorder that can be reasonable associated 
with the veteran's military service many years ago.  Simply 
stated, the diagnoses provide the answers to the question 
raised by the Board.  Therefore, there is no violation of the 
holding in Stegall v. West, 11 Vet. App. 268 (1998).  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claims.  

In June 2001 and August 2001 letters and the July 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran's 
representative has not argued that there has been a failure 
of the duty to assist or inform.

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the Board's April 2002 remand have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  

In sum, with regard to the service connection issues, the 
Board finds that all notice and assistance requirements of 
VCAA and implementing regulations have been met. 

II.  Factual Background

Service medical records indicate that in February 1968 the 
veteran exhibited point tenderness at the L3 vertebra, but 
that x-ray studies of the lumbar spine revealed no fractures.  
An examination report upon separation from active duty showed 
that the veteran's spine was clinically evaluated as normal.  

After the veteran was discharged from active duty in December 
1971, he then served in the United States Marine Corps 
Reserve.  In a service examination dated August 1972, no 
reference was made to either a right shoulder or low back 
disorder.  Medical records immediately following the 
veteran's discharge from active service fail to note either 
disorder.  

A September 1998 private radiology report revealed moderate 
degenerative changes of the L5-S1 disc interspace with 
minimal spurring at the L4-5 and L3-4 levels with narrowing.  
A September 1998 VA orthopedic examination resulted in an 
impression of degenerative changes in the low back with no 
physical findings.  X-ray studies of the right shoulder were 
essentially normal.  The veteran complained of low back pain 
starting approximately eight years ago (1990).  A separate 
September 1998 VA compensation and pension examination 
included a review of the claims file and the veteran's 
history.  It also included nerve conduction studies (NCS) and 
an electromyography (EMG) study.  The diagnosis included a 
history of sciatica, intermittent.  The examiner reported 
that "[t]o a reasonable degree of medical possibility, the 
low back pain and sciatica are secondary to the injury 
sustained [by the veteran] . . . based upon historical 
information that the symptoms began soon after the injury and 
have persisted for the last 28 years."  The examiner also 
noted right shoulder pain.

The Board reopened the veteran's previously denied claim and 
remanded the issue of service connection for both a back 
disorder and a right shoulder disorder to the RO for 
additional development.  Additional outpatient treatment 
records were obtained.  Little reference is made to the 
veteran's right shoulder or back disorders.  

On VA examination in November 2001, the veteran stated that 
he was in Vietnam in 1969 when the bunker next to him 
exploded.  He stated that he was knocked unconscious for a 
number of hours.  He noted experiencing severe pain in the 
lower back, right hip, right shoulder and right leg.  He 
complained of constant right shoulder and lower back pain.  

An extensive evaluation of the right shoulder and low back 
disorders was undertaken.  X-ray studies of the right 
shoulder, taken in November 2001, showed degenerative joint 
disease of the right glenohumeral joint with narrowing of the 
joint space.  X-rays of the lumbar spine revealed mild 
degenerative joint disease from L-1 through L-4 with moderate 
degenerative joint disease of L5-S1.  The diagnoses included 
lower back pain secondary to the lumbar degenerative disc 
disease, particularly at L4-5, and right shoulder pain, 
secondary to early glenohumeral osteoarthritis.

III.  Entitlement to service connection for a right arm, 
right shoulder and low back disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the VA evaluations cited above, it appears that a right 
arm, right shoulder, and back disability have been found.  
Accordingly, the Board finds that there is a medical 
diagnosis of a current disability.  The veteran alleges that 
these disorders are the result of his active military service 
more than 30 years ago.  However, the record is devoid of any 
evidence of a chronic right arm, shoulder, or back disorder 
during the veteran's service.  The Board has noted service 
medical records that indicate treatment for a back disorder.  

In light of the veteran's combat military service and the 
service medical records cited above, the Board has assumed 
that the veteran did, in fact, injure his right arm, 
shoulder, and back during his military service.  38 U.S.C.A. 
§ 1154(b).  The next issue the Board must address is whether 
there is medical evidence of a nexus between the inservice 
injury and the current disabilities.  

Review of medical records does not suggest the existence of 
these disorders until many years after the veteran's 
discharge from active service.  Medical records toward the 
end of service and during his reserve service do not show any 
continuity of pertinent symptomatology.  When the fact of 
chronicity in service is not adequately supported, as in this 
case, a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Based on a total 
lack of evidence of these disorders until a number of years 
after the veteran's discharge from active service, the Board 
finds the preponderance of evidence is against these claims.  

The Board has considered the September 1998 VA medical 
opinion cited by the Board in April 2001.  However, the Board 
must find that this medical opinion is entitled to extremely 
low probative value in light of the contemporaneous medical 
evidence of record.  In evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds little medical information that would support 
the conclusion that the veteran's low back pain and sciatica 
are secondary to injuries sustained by the veteran more than 
30 years ago.  The contemporaneous medical evidence of 
record, which the Board believes is entitled to greater 
probative value than this medical opinion, fails to note even 
the existence of these disorders until decades after the 
veteran's discharge from active service.  Such evidence does 
not support the veteran's case.  

The Board finds that the VA medical opinion requested in 
November 2001 also weighs against the claim.  The diagnoses 
reveal lower back pain secondary to lumbar degenerative disc 
disease and right shoulder pain secondary to early 
glenohumeral osteoarthritis.  Neither diagnosis indicates an 
injury or disorder associated with the veteran's service.  
This finding is supported by x-ray studies that fail to find 
evidence of an injury.  The veteran did not even file this 
claim until many years after his discharge from active 
service.  In addition, the Board also has service medical 
records from the veteran's military service in the Reserve 
Forces of the United States.  These medical records fail to 
indicate even the existence of these disorders soon after the 
veteran's discharge from active service.  In the opinion of 
the Board, these medical records are also entitled to great 
probative weight.  

With regard to the veteran's own contention that he has a 
right shoulder disability, right arm disorder, or low back 
disability related to his service or his complaints in 
service in the late 1960's, as a layperson he may be 
competent to report that an injury occurred; however, he is 
not competent to relate a current disability to such injury 
or complaints during his service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, the veteran is 
not competent to associate the difficulties he had in 
military service more than 30 years ago with his current 
shoulder, arm, or back disorders.  Accordingly, these claims 
must be denied.




ORDER

Entitlement to service connection for low back disability is 
not warranted.  Entitlement to service connection for right 
arm and shoulder disability is not warranted.  To this 
extent, the appeal is denied. 


REMAND

In April 2001, the Board remanded the claim of entitlement to 
an increase disability rating for the residuals of a skull 
fracture and concussion in order to address the question of 
whether the veteran suffers from headaches related to the 
concussion and skull fracture.  A VA examination was 
performed and in a July 2002 rating determination, a separate 
rating of service connection for headaches due to a head 
injury was granted.  However, in view of the fact that this 
issue effectively arose from the increased rating for 
residuals of a skull fracture and concussion issue, the Board 
believes that the issue of assignment of a compensable rating 
for headaches should also considered in appellate status.  
However, this issue was not addressed in a supplemental 
statement of the case, and further action in that regard is 
necessary before the Board may undertake appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions:

After undertaking any additional 
development of the increased rating for 
residuals of a skull fracture and 
concussion, and headaches due to head 
injury issues, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case on these two issues.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

